Citation Nr: 0011295	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

3.	Entitlement to service connection for four pulled teeth.

4.	Entitlement to service connection for arm wound residuals.

5.	Entitlement to service connection for gastroenteritis.

6.	Entitlement to service connection for diabetic peripheral 
neuropathy due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970, including service in the Republic of Vietnam, where he 
was awarded the Combat Action Ribbon.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 1997 and July 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

The Board notes that the veteran, in his VA Form 526 received 
in August 1996, raised the issue of entitlement to service 
connection for a cardiovascular-renal disease.  As this issue 
has not been developed or certified for the BVA's review, it 
is not herein addressed, but is referred to the RO for 
appropriate action.


REMAND

The Board notes that the veteran reports that he has applied 
for Social Security disability benefits.  As the medical 
records utilized by the Social Security Administration (SSA) 
are not of record further development is in order.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Additionally, the veteran, in a November 1997 statement, 
requested that the RO obtain his service medical records.  He 
also asked that Morning Reports be obtained for the dates he 
was hospitalized for a gunshot wound he received in combat 
while serving in Vietnam with the 3rd Battalion, 26th Marine 
Division.  A review of the record reveals that the RO, in 
March 1972, requested the veteran's service medical records 
from the National Personnel Record Center (NPRC).  This was 
the only attempt made by the RO to obtain these records.  In 
its March 1972 response, the RO indicated that available 
service medical records had been forwarded.   

The Board observes that the United States Court of Appeals 
for the Federal Circuit held in the recent case of Hayre v. 
West, 188 F.3d 1327 (1999), that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  Inherent in the duty to assist is a requirement 
to notify the claimant if the VA is unable to obtain 
pertinent service medical records so that the claimant may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence and/or a timely appeal.  In 
accordance with Hayre, the RO should make a further attempt 
to obtain additional service medical records.  Following this 
development, the veteran should be provided copies of all 
service medical records obtained and given the opportunity to 
respond, by independently attempting to obtain service 
medical records; and/or submitting alternative evidence.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request any and all medical records and 
final decision pertaining to the 
veteran's application for and award of 
SSA disability benefits.  All attempts to 
secure these records must be documented 
in the claims folders, and any records 
received should be associated therein.

2.  The veteran should be requested to 
provide the dates of his combat injuries 
and subsequent hospitalization while 
serving in Vietnam with the 3rd 
Battalion, 26th Marine Division.  With 
consideration of any additional 
information provided by the veteran 
concerning his claimed combat injuries, 
the RO should request copies of Morning 
Reports for his unit for the pertinent 
dates, or time periods, identified by 
him.  In any event, the RO should request 
copies of Morning Reports for the 
veteran's unit covering May to July 1969.  
These Morning Reports should be requested 
from the Director, NPRC, ATTN:  NCPMR-O, 
St. Louis.  If Morning Reports prove to 
be unavailable, this should be clearly 
documented within the claims files.

3.  The RO should also attempt to obtain 
all service medical records for the 
veteran's period of service from October 
1968 to May 1970 from the NPRC.  
Specifically, the NPRC should be 
requested to provide, if available, 
service medical records pertaining to 
treatment for a gunshot wound claimed to 
have been incurred while serving in 
Vietnam.  If additional service medical 
records prove to be unavailable, this 
should be clearly documented within the 
claims file.

4.  The RO should contact the veteran and 
provide him with copies of all available 
service medical records, as well as a 
list of all VA and private medical 
records contained in the claims files, to 
include the name of the doctor or medical 
facility and the dates of the records. 
The veteran should be given the 
opportunity to respond, by independently 
attempting to obtain any additional 
records; and/or submitting alternative 
evidence, in accordance with Hayre v. 
West, 188 F.3d 1327 (1999).

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


